Citation Nr: 0629429	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-01 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder.  

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.  

3.	Whether new and material evidence has been received to 
reopen a claim for service connection for genital herpes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The veteran served on active duty from April 1963 to January 
1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.	Service connection for schizophrenia and genital herpes 
was denied by the RO in a February 2000 rating action on the 
basis that new and material evidence had not been received.  
The veteran was notified of this action and of his appellate 
rights, but failed to file a timely appeal.  Service 
connection for schizophrenia was initially denied as existing 
prior to service and not being aggravated.  Genital herpes 
was initially denied as not having been shown in service or 
for years thereafter.

2.	Since the February 2000 decision denying service 
connection for schizophrenia and genital herpes, the 
additional evidence, not previously considered, is cumulative 
and redundant and is not so significant that it must be 
considered in order to fairly decide the claim. 

3.	Service connection for tinnitus was denied by the RO in a 
July 1964 rating action and April 1965 Board decision on the 
basis that it was not shown in service.  

4.	Since the April 1965 decision denying service connection 
for tinnitus, the additional evidence, not previously 
considered, is cumulative and redundant and is not so 
significant that is must be considered in order to fairly 
decide the claim. 




CONCLUSIONS OF LAW

1.	The additional evidence submitted subsequent to the 
February 2000 decision of the RO, which last denied service 
connection for chronic schizophrenia and genital herpes, is 
not new and material; thus, the claim for service connection 
for this disability is not reopened, and the February 2000 RO 
decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).

2.	The additional evidence submitted subsequent to the April 
1965 Board decision which denied service connection for 
chronic tinnitus, is not new and material; thus, the claim 
for service connection for this disability is not reopened, 
and the tinnitus RO decision is final.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in December 2002, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Finally, the Board is satisfied that the notice requirements 
as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) are 
met.  Appellant was informed in the December 2002 VCAA letter 
why his claims were previously denied and what would 
constitute new and material evidence.  Again, there is no 
showing that lack of notice that might be identified would 
prejudice the veteran.  See Bernard, supra.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A § 1153; 
38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A § 1153; 
38 C.F.R. § 3.306(b).

Service connection for schizophrenia was last denied by the 
RO in a February 2000 rating decision.  The veteran did not 
appeal this determination.  Prior to that time, service 
connection had been denied by the RO in May 1964, June 1969, 
November 1983 and June 1992.  In addition, service connection 
was denied by the Board in an April 1965 decision.  

Service connection for genital herpes was last denied by the 
RO in a February 2000 rating decision.  The veteran did not 
appeal this determination.  Prior to that time, service 
connection had been denied by the RO in November 1983.  In 
addition, service connection was denied by the Board in a 
September 1984 decision.  

Service connection for tinnitus was denied by the RO in a 
July 1964 rating decision.  The veteran did not appeal this 
determination.  In addition, service connection was last 
denied by the Board in an April 1965 decision.  

The last decision of record is to be finalized Evans v. Brown 
9 Vet. App. 273 (1996).  In such cases, it must first be 
determined whether or not new and material evidence has been 
submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
This claim was filed prior to August 2001 so the old law 
applies.

Evidence of record at the time of the denials of service 
connection included the service medical records, that showed 
that the veteran's schizophrenia had existed prior to service 
and had not been aggravated therein.  These records did not 
show that the veteran had manifested tinnitus or genital 
herpes while he was on active duty.  Additional records 
included reports of private and VA treatment that did not 
show that preexisting schizophrenia had increased in severity 
during service or that tinnitus or genital herpes were 
related to the veteran's period of active duty.  

Evidence submitted in connection with the application to 
reopen the veteran's claims for service connection for 
schizophrenia, tinnitus and genital herpes includes private 
and VA outpatient treatment reports dated from 1973 to 2002.  
This evidence consists primarily of records of treatment many 
years after service that does not indicate in any way that 
the claimed conditions are service connected.  Such evidence 
is not new and material evidence upon which the claim may be 
reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  

As new and material evidence has not been submitted, the 
application to reopen the claims must be denied.  


ORDER

New and material evidence having not been received, the 
claims for service connection for schizophrenia, tinnitus, 
and genital herpes remain denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


